           Case 2:20-cv-00225-LPR Document 24 Filed 04/16/21 Page 1 of 2




                           IN THE UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF ARKANSAS
                                      DELTA DIVISION

ANAEL CASTRO-HERNANDEZ                                                                              PLAINTIFF
ADC #159201

v.                                  Case No. 2:20-cv-00225-LPR-JJV

ARKANSAS DEPARTMENT OF CORRECTION, et al.                                                       DEFENDANTS

                                                     ORDER

        The Court has received Proposed Findings and Recommendations from United States

Magistrate Judge Joe J. Volpe and Plaintiff’s Objection. (Docs. 21, 23). After a careful and de

novo review of the Proposed Findings and Recommendations, Plaintiff’s Objection, and the entire

record, the Court adopts the Proposed Findings and Recommendations in its entirety.1

        Accordingly, all claims against Defendants Timmons, Reed, and Andrews are

DISMISSED with prejudice, and this case is CLOSED.                    Dismissal is a strike under 28 U.S.C. §

1915(g).     It is certified that an in forma pauperis appeal from this Order and the accompanying

Judgment dismissing this action is considered frivolous and not in good faith. 28 U.S.C §

1915(a)(3).2




1
  Plaintiff’s Objection (Doc. 23) is based solely on an Amended Complaint (Doc. 22) that was filed on March 3, 2021.
Even considering the generous extension of time to amend the Complaint that Judge Volpe gave Plaintiff in this case
(see Docs. 12, 13, 15), any amendment was due on February 19, 2021. (Doc. 15). Indeed, Judge Volpe specifically
denied a request for an additional extension of time. (Doc. 20). The untimely Amendment is therefore invalid.
Even if the Amended Complaint had been (or could somehow be considered) timely filed, it does not change the
outcome for Plaintiff. It does not allege a continuous course of events that would in some way allow Plaintiff to
proceed on claims regarding events outside the limitations period. Judge Volpe’s recommendation of dismissal on
statute of limitations grounds is correct.
2
  In reviewing the case file, I noticed that my previous Order (Doc. 12) accidentally omitted the word “not” from the
last substantive sentence of that Order. The sentence should read “This Order should not be taken in any way as a
suggestion that I believe that Plaintiff will get past PLRA screening.” The fact that the word “not” was accidentally
omitted is obvious from the sentence structure.
  Case 2:20-cv-00225-LPR Document 24 Filed 04/16/21 Page 2 of 2




IT IS SO ORDERED this 16th day of April 2021.



                                        ________________________________
                                        LEE P. RUDOFSKY
                                        UNITED STATES DISTRICT JUDGE
